11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Stephen Paul Patel,                          * From the 91st District Court
                                               of Eastland County,
                                               Trial Court No. 24459.

Vs. No. 11-17-00212-CR                       * December 14, 2017

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Dauphinot,
                                               sitting by assignment)
                                               (Bailey, J., not participating)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.